Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 1/21/2020. Applicant has amended independent claim 1 and added new claims 23-29. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2020 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11, 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 24, the phrase "steam to carbon ratio ranges from …" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is unclear why there would be a processor if you already know that the steam to carbon ratio is 2:1 to 5:1 (claim 1) or 2.2:1 to 5:1 (claim 24).   It is unclear whether the steam to carbon ratio is 2:1 to 5:1 or is the steam to carbon ratio “based on” this steam to carbon ratio model.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

6.	Claims 1, 4-11, 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman et al., US 2008/0057359.
Regarding claim 1, Venkataraman et al., teaches a fuel cell system (abstract) comprising: an anode recirculation loop (0027) comprising a fuel cell stack for generating power (abstract); wherein the fuel cell stack comprises an anode having an anode inlet and an anode outlet (0027), and a cathode (0035), and the anode recirculation loop (0027) further comprises: a fuel reformer (0009) for receiving the fuel and a tail gas from the anode outlet of the fuel cell stack and generating a reformate (0014; 0018), wherein at least one portion of the reformate is returned to the anode inlet of the fuel cell stack (0025; 0027) and the fuel cell stack is configured for generating power with oxygen supplied to the cathode (0060-0062); a flowmeter (0096) for measuring a fuel flow rate provided into the anode recirculation loop (0096); a current sensor for measuring a current drawn from the fuel cell stack (0096); and a processor for determining a steam to carbon ratio at a reformer inlet of the fuel reformer (0027),  in the anode recirculation loop a steam to carbon ratio model which defines a mapping relationship among the steam to carbon ratio at the reformer inlet (0028-0029), the measured fuel flow rate and the measured current (0027-0029; 0079; 0094-0096).
Although Venkataraman et al., does not recite a mapping relationship, it teaches “a fuel processing module can be used to monitor parameters,” (0028).
Regarding claim 4, Venkataraman et al., teaches the steam to carbon ratio model (0027-0029).

detected (i.e., monitored) to determine the amount of fuel exhaust that needs 
to be recycled into the fuel inlet stream.  For example, the temperature of the 
stack or balance of plant components may be monitored with a temperature 
sensor, the fuel inlet and exhaust flows may be monitored with a gas flow 
meter, the amount of power, current or voltage generated by the stack may be 
monitored by an appropriate electronic detector (i.e., watt meter, volt meter, 
amp meter, etc.), etc. Based on the detected operating parameter(s), the 
computer or operator then varies at least one of a ratio of the first separated 
fuel exhaust stream to the second separated fuel exhaust stream or an amount in 
the first separated fuel exhaust stream being recycled into the fuel inlet 
stream by the blower.” (0096).   
Regarding claim 5, Venkataraman et al., teaches a temperature sensor (0096) for measuring a temperature in the anode recirculation loop (0096), wherein the processor is configured for determining the steam to carbon ratio (0027) further based on the measured temperature (0027-0029).
Regarding claim 6, Venkataraman et al., teaches the processor comprises a steam to carbon ratio model (0027) which defines a mapping relationship among the steam to carbon ratio and the fuel flow rate (0027), the current and the temperature (0028-0029). 

Regarding claim 7, Venkataraman et al., teaches the steam to carbon ratio in the anode recirculation loop comprises a steam to carbon ratio at the anode inlet (0027-0029), and the temperature in the anode recirculation loop comprises a temperature at a reformer outlet of the fuel reformer (0059-0061).
Regarding claim 8, Venkataraman et al., teaches the steam to carbon ratio at the anode inlet is determined using the measured fuel flow rate, the measured current and the measured temperature at the reformer outlet according to the set of nonlinear equations (0027-0029).
 Although Venkataraman et al., does not recite steam to carbon ratio model comprises a set of nonlinear equations, it teaches “at least one operating parameter of the fuel cell system is 
detected (i.e., monitored) to determine the amount of fuel exhaust that needs 
to be recycled into the fuel inlet stream.  For example, the temperature of the 
stack or balance of plant components may be monitored with a temperature 
sensor, the fuel inlet and exhaust flows may be monitored with a gas flow 
meter, the amount of power, current or voltage generated by the stack may be 
monitored by an appropriate electronic detector (i.e., watt meter, volt meter, 
amp meter, etc.), etc. Based on the detected operating parameter(s), the 
computer or operator then varies at least one of a ratio of the first separated 
fuel exhaust stream to the second separated fuel exhaust stream or an amount in 
the first separated fuel exhaust stream being recycled into the fuel inlet 

Regarding claim 9, Venkataraman et al., teaches further comprising: a controller for controlling performance of the system base, on the determined steam to carbon ratio (0027). 
Regarding claim 10, Venkataraman et al., teaches further comprising a fuel flow regulator (0062; 0096), wherein when the determined steam to carbon ratio is close to a steam to carbon ratio limit (0027-0029), the controller sends an adjusting command to the fuel flow regulator, and the fuel flow regulator regulates the fuel flow rate provided into the anode recirculation loop in response to the adjusting command (0027-0029). 
Regarding claim 11, Venkataraman et al., teaches further comprising a power conditioning device (0015), wherein when the determined steam to carbon ratio is close to a steam to carbon ratio limit (0094), the controller sends an adjusting command to the power conditioning device (0096), and the power conditioning device (0050) adjusts the current drawn from the fuel cell stack in response to the adjusting command (0096).
Regarding claim 23, Venkataraman et al., teaches the fuel cell stack (abstract) comprises an anode having an anode inlet (0027)  and an anode outlet (0027), a cathode (0035), and the anode recirculation loop (0027) further comprises:
a fuel reformer (0009) for receiving fuel and a tail gas from the anode outlet of
the fuel cell stack and a reformate (0014; 0018), wherein at least one portion of the reformate is returned to the anode inlet of the fuel cell stack (0025; 0027) and the fuel cell stack is configured for generating power with oxygen supplied to the cathode (0060-0062).
Regarding claim 24, Venkataraman et al., does not teach the steam to carbon ratio ranges from 2.2:1 to 5:1. However, "[T]he discovery of a previously unappreciated property of a prior art 
Regarding claim 25, Venkataraman et al., does not teach the real time determination of the steam to carbon ratio provides improvements to the fuel cell systems selected from the group consisting of improved observability of operations, improved device performance during operations, improved reliability, improved flexibility, lower operation costs, and effective prevention of carbon deposition. However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 26, Venkataraman et al., does not teach the improved device performance occurs without using gas analyzers or a separation process. However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is 
Regarding claim 27, Venkataraman et al., does not teach the steam to carbon ratio ranges from 2.7:1 to 5:1. However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 28, Venkataraman et al., does not teach the controller is configured to control performance of the fuel cell system based on the determined steam to carbon ratio in real time to prevent carbon deposition in the fuel cell system. However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 29, Venkataraman et al., does not teach the real time determination of the steam to carbon ratio effectively prevents carbon deposition of the fuel cell system. However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition .

Response to Arguments
7.	Applicant's arguments filed 1/21/2020 have been fully considered but they are not persuasive. Applicant argues that “Venkataraman alone does not teach that its claimed fuel cell system determines the steam to carbon ratio using a mapping relationship between the steam to carbon ratio at the reformer inlet, the measured fuel flow rate, and the measured current.” However, Venkataraman teaches a fuel cell system (abstract) which determines the steam to carbon ratio (0027-0029; 0094) at the reformer inlet (0044), fuel flow rate (0062), and measured current (0096).
In addition, Venkataraman does not teach a steam to carbon ratio that ranges from 2:1 to 5:1. To the contrary, Venkataraman teaches a much more narrow range (i.e. 2:1 to 2.3:1) of steam to carbon ratio is required and advantageous to fully reform the fuel in its fuel cell system.” However, although Venkataraman teaches a more narrow range (i.e. 2:1 to 2.3:1) of steam to carbon ratio than the Application, there is an overlap of ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

However, the Application does not recite unexpected results. Applicant points to paragraph 0050 of the Specification (PGPub): “The real time determined steam to carbon ratio of the 
present disclosure may improve observability of operation and improve device 
performance during operation without using additional expensive gas analyzer or 
separation process, which enables the fuel cell system 200 of the present 
disclosure to have high reliability and flexibility, and low operating cost.” But it appears that the results can be manipulated via the steam to carbon ratio: “The fuel cell system 200 of the present disclosure may control the performance of the system 200 according to the estimated the steam to carbon ratio, so carbon deposition of the fuel cell system 200 may be 
effectively prevented.” (0050).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727